Citation Nr: 1545691	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for stress fractures, bilateral knees.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to a compensable rating for the Veteran's left and right knee disabilities.  

The Veteran testified before the undersigned at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in April 2015 at which time it was remanded for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's stress fractures of the bilateral knees have been manifested by subjective complaints of pain; however, there is no indication that the condition has resulted in limitation of motion, degenerative arthritis of the knees or nonunion or malunion of the tibia and fibula.  




CONCLUSION OF LAW

The criteria for a compensable rating for stress fractures of the bilateral knees, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in letters dated in January 2011 and July 2011.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service medical evidence identified by the appellant has also been obtained.  Pursuant to the Board's July 2014 remand directives, outstanding VA treatment records and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded a VA examination in January 2011.  As directed in the Board's April 2015 remand directives, an additional VA examination was provided in August 2015.  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, a supplemental statement of the case was issued in August 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the September 2014 Board hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

The Veteran's bilateral knee disability has been assigned a noncompensable rating under Diagnostic Codes 5024 for tenosynovitis and 5262 for impairment of the tibia and fibula.

Under Diagnostic Code 5024, tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative except for gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Under Diagnostic Code5262, for impairment of the tibia and fibula, a 10 percent rating is warranted for malunion with slight knee or ankle disability, a 20 percent rating is warranted for malunion with moderate knee or ankle disability, a 30 percent rating is warranted for malunion with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be portray[ed] (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 206.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2011.  At that time, he presented with complaints of constant pain in the knees, with each hurting at different times depending on the day.  He stated that he was stiff and sore in the morning and had a difficult time getting out of bed.  His stiffness was prolonged with sitting greater than 5 to 10 minutes.  The claimant described aching, throbbing pain with episodes of sharp burning sensations.  It was noted that he had popping in his knees with swelling, but no locking.  He also had weakness and a feeling of giving-way associated with both knees.  Repetitive stairs or ladders, squatting, prolonged standing and walking aggravated his knee conditions.  He reported daily flare-up episodes, which lasted 5 to 10 minutes for a minor flare-up and up to 2 days for a severe flare-up episode to subside back to baseline levels.  Rest and medication were listed as alleviating factors for the condition.  

On physical examination, the appellant was in no acute distress.  He had a stiff gait with normal knee alignment.  There were well healed surgical scars over the left knee consistent with prior ACL reconstruction.  There was mild flexion contracture of the left knee; however there was no erythema or swelling bilaterally.  Palpitation revealed no increased pain.  There was mild tenderness of the bilateral medial joint line, lateral femoral condyle and Gerdy tubercle.  There was trace effusion on the left side, but no effusion on the right side.  

Range of motion testing revealed that the Veteran had 0 degrees of extension on the right side and 10 degrees of flexion contracture on the left side, where he was unable to extend to 0 degrees.  He had 135 degrees of flexion on the right and 125 degrees of flexion on the left.  He was limited by pain, but there was no change in range of motion following repetitive testing.  The Veteran had 4/5 strength in the quadriceps and hamstrings bilaterally.  There was no ligamentous laxity on valgus, varus, Lachman or posterior drawer stress testing bilaterally.  There was a firm endpoint on the left knee with the Lachman examination.  There was a negative Murray test bilaterally.  There was 1+ crepitus bilaterally and a positive Ober's test bilaterally.

X-rays of the knees revealed new postoperative changes of the cruciate ligament repair on the left and new small left suprapatellar effusion and minimal degenerative changes of booth knees.  The examiner diagnosed bilateral knee mild degenerative changes superimposed with iliotibial band syndrome and left knee status post anterior cruciate ligament reconstruction with residual flexion contracture.  

The examiner opined that he would expect that the Veteran would have mild to moderate weakness, mild to moderate fatigability and mild to moderate loss of coordination secondary to repetitive activity, painful flare-up episodes, with the left greater than the right.  He further indicated that the claimant's activities of daily living were unaffected by his knee conditions and that he had not had any incapacitating episodes within the past 12 months.  

In an April 2011 addendum opinion, the examiner noted that a review of the claims file rating sheet listed service connection for the bilateral knees as stress fractures.  The Veteran was noted as having bilateral mild degenerative changes superimposed with IT band syndrome and a left knee status post anterior cruciate ligament reconstruction with residual flexion contracture.  The examiner reported that he was unable to comment on those findings at the time of the examination as there were no records to review.  However, after a review of the records, the examiner opined that the appellant's current bilateral knee mild degenerative changes with IT band syndrome and left knee post anterior cruciate ligament reconstruction with residual flexion contracture were not caused by or a result of his service-connected bilateral knee stress fractures.  He noted that the appellant had an injurious episode that was specific to the left knee that resulted in ACL reconstruction in May 2008.  It was also noted in the operative report that the Veteran had two large chondral fragments.  As for the bilateral knee minimal degenerative changes, the examiner opined that they were unrelated to the appellant's service-connected stress fractures.  They were consistent with age-appropriate changes.  Additionally, the appellant's complaints were consistent with the age related degenerative changes and his ACL reconstruction and not related to the stress fracture.

Pursuant to the Board's April 2015 Board remand directives, the Veteran was afforded an additional VA examination in June 2015.  At that time, he reported constant pain and to include pain in the knees on weightbearing which moved up to the right hip.  The left hip was not affected.  He reported that the pain could last for a few minutes and caused him to be embolized.  The Veteran did not report flare-ups.  With regard to functional loss or functional impairment of the joint, the appellant stated that it was hard for him to walk any distance due to pain.

Range of motion testing revealed right knee flexion from 0 to 140 degrees; left knee flexion from 0 to 135 degrees; right knee extension from 140 degrees to 0 degrees; and left knee extension from 135 degrees to 0 degrees.  There was evidence of pain on right and left knee flexion.  There was also objective evidence of localized tenderness or pain on palpation and pain on weight bearing.  There was no objective evidence of crepitus.  The Veteran was unable to complete repetitive range of motion testing or instability testing due to pain, weakness, fatigue and lack of endurance.  Although repetitive testing could not be conducted, the examiner determined that the examination supported the appellant's statements describing functional loss with repetitive use over time.  He opined that pain, fatigue, weakness and lack of endurance limited functional ability with repeated use over a period of time; however, he could not describe functional loss caused by such symptoms in terms of range of motion.  Additional factors contributing to the knee disabilities were weakened movement, swelling, disturbance of locomotion and interference with sitting and standing.  Muscle strength testing noted muscle strength of 4/5, which was indicative of active movement against some resistance.  There was no muscle atrophy or ankylosis.  

The examiner noted that the Veteran had stress fractures that affected both the left and right lower extremities; however, it did not affect range of motion of the ankles nor was there any indication that the condition affected range of motion of the knees.  It was noted that current symptom associated with the condition was extreme pain.  Diagnostic testing revealed right degenerative meniscal tear, degenerative changes to both knees and chondromalacia.

SSA records demonstrate that the appellant was awarded benefits due, in part, to arthropathies.  

VA treatment records note complaints of and treatment for bilateral knee pain.  Notably, in VA medical records dated in October 2012, the appellant had flexion to 130 degrees, extension to 0 degrees and a normal muscle strength test.  X-ray findings revealed new postoperative changes of the cruciate ligament repair on the left; small left suprapatellar effusion and minimal degenerative changes of both knees.  It was also noted that the appellant had a probable degenerative meniscal tear of the right knee.  The records, however, do not suggest that the conditions were related to the appellant's service-connected stress fractures.  

In testimony provided during the Board's September 2014 hearing, the appellant reported knee pain, to include pain in the knee caps, the back of the knees and the sides of the knees.  Other noted symptoms consisted of swelling and the knees "giving out."  He also mentioned that he used assistive devices for his knee disabilities which included knee braces and a cane.  




Analysis

After a review of the evidence of record, the Board finds that a compensable rating for the Veteran's stress fractures of the bilateral knees is not warranted for any portion of the rating period on appeal.  The Veteran's left and right knee disabilities have been evaluated under Diagnostic Codes 5024 and 5262.  As previously noted, disabilities rated under Diagnostic Code 5024 will be rated on limitation of motion or degenerative arthritis.  In this regard, while the Veteran has been diagnosed with degenerative arthritis, it has been determined that the condition is unrelated to his service-connected bilateral knee disabilities.  Notably, the VA examiner who provided the April 2011 VA addendum opinion determined that the degenerative changes were consistent with age-appropriate changes and were not caused by the appellant's bilateral knee disability.  Moreover, a higher rating is not warranted based on limitation of motion, as it was determined that the stress fractures did not affect range of motion of the ankle and there is no indication that the disability affects range of motion of the knees.  See August 2015 VA Examination Report.  Further, in the April 2011 addendum opinion, it was determined that the appellant's complaints, which would include pain on motion, were consistent with the age related degenerative changes and his ACL reconstruction and were not related to the stress fracture.  As such, a compensable rating is not warranted under Diagnostic Code 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

The Board also finds that a compensable rating is not warranted under Diagnostic Code 5262 for tibia and fibular impairment.  Although the Veteran reported extreme pain associated with his stress fractures, the evidence of record does not suggest that the Veteran suffers from nonunion or malunion of the tibia.  Thus a compensable rating is not warranted under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Additionally, there is no indication of ankylosis; of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, or 5263.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, despite the noted symptom, the objective evidence of record does not show any functional limitation that is tantamount to marked interference in range of motion due to the service-connected condition.  As noted herein, the complaints of pain have been attributed to nonservice-connected disabilities.  As such, a compensable rating is not warranted. 

In sum, the Board finds that at no time during the pendency of this claim has the Veteran's bilateral ankle disability warranted a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's stress fractures of the bilateral knees, including pain, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for stress fractures, bilateral knees is denied.


REMAND

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the instant case, during the September 2014 Board hearing, the Veteran reported that he was unemployable, due in part, to his service-connected knee disabilities.  Therefore, the Board finds that a TDIU claim has been raised in this case.  

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU. 

2.  Undertake any other development it determines to be warranted.

3.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


